EXHIBIT 10.47




SPECIAL WARRANT EXERCISE AGREEMENT

This SPECIAL WARRANT EXERCISE AGREEMENT (this “Agreement”), is entered into by
and among MILLER ENERGY RESOURCES, INC., formerly known as Miller Petroleum,
Inc., a Tennessee corporation (the “Company”), and each of the warrant holders
and other claim holders signing the signature pages hereto (the “Holders”).

WHEREAS, the Company previously entered into a Securities Purchase Agreement,
dated as of March 26, 2010 (the “SPA”), with the purchasers identified on the
signature pages thereto (the “Purchasers”);

WHEREAS, pursuant  to the SPA and the other documents related thereto, (i)
certain warrants to purchase common stock of the Company were issued to the
Purchasers with an exercise price of $5.28 per share (as further identified in
the SPA, the “Warrants”) and (ii) certain liquidated damages and interest are
payable by the Company pursuant to the Registration Rights Agreement entered
into in connection with the SPA (the “Damages”);

  WHEREAS, the Holders are (i) the Purchasers identified in the SPA, (ii) later
acquired their Warrants from such Purchasers or the transferees of Purchasers or
(iii) in certain cases may no longer have Warrants but may have retained
interests in the Damages or had such an interest transferred to such Holder (the
“Other Claim Holders”);

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1.

Defined Terms.  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the SPA or Warrants.




2.

Exercise of Warrants.  




(a)

Required Exercise and Reduction of Exercise Price.  Each Holder party hereto
(other than a Non-Exercising Holder (as defined below)) shall exercise all of
his, her or its Warrants for cash (and not on a cashless basis) on or before the
close of business on the effective date of this Agreement, at a reduced exercise
price of $4.00 per share of the Company’s common stock acquired.




(b)

Notice of Exercise.  Each Holder exercising his, her or its Warrants under
Section 2(a) above (an “Exercising Holder”) shall deliver a completed the notice
of exercise (“Notice of Exercise”) set forth on his, her or its signature page
hereto and to return the same along with such signature to the Company by fax
(at 865- 691-8209) or by e-mailed (to paul@millerenergyresources.com).  Such
Notice of Exercise shall be deemed effective immediately following the filing of
the Supplement with the SEC, as described in Section 6 below.




(c)

Payment of Exercise Price.  Payment of the exercise price for the Warrant Shares
indicated in a Notice of Exercise shall, immediately following the Notice of
Exercise becoming effective in accordance with Section 2(b), be wired to the
Company at:





1







--------------------------------------------------------------------------------



Bank Name:

SUNTRUST BANK

ABA Number:

061000104

A/C Name:

MILLER ENERGY RESOURCES, INC.

A/C Number:

[ACCOUNT NUMBER REDACTED]

FBO:

[HOLDER NAME];

or, if paid by check, mailed to the Company by overnight mail for delivery
(together with a copy of the exercising Holder’s signature page to this
Agreement), to:

Miller Energy Resources, Inc.


9721 Cogdill Road


Suite 302


Knoxville, TN 37932


Attention: Paul Boyd, Corporate Secretary

(d)

Other Exercise Provisions Unchanged.  Except as expressly stated herein, all
other provisions related to the exercise of the Warrants shall be as set forth
in the Warrants.




3.

Waiver of Ratchet by Non-Exercising Holders.  Each Holder identified on his, her
or its signature page hereto as a “Non-Exercising Holder” (each a
“Non-Exercising Holder”) shall not be obligated to exercise his, her or its
Warrants, if any, as required by Section 2 above, but by his, her or its
respective signature hereto, each hereby agrees to waive the benefit of Section
3(b) and any similar protection contained in his, her or its Warrants with
respect to any adjustment which either (i) increases the Warrant Shares
underlying such Non-Exercising Holder’s Warrants or (ii) reduces the Exercise
Price of such Warrants upon (in each case) the occurrence of a Dilutive
Issuance, including, without limitation, the reduction in the Exercise Price
described in Section 2(a) hereof.  Such Section 3(b) of the Warrants and related
provisions are hereby amended, mutatis mutandis, to remove the right to an
increase in the number of Warrant Shares or a reduction the Exercise Price upon
a Dilutive Issuance.  The Warrants of each Non-Exercising Holder becoming party
to this Agreement are further amended by extending the Termination Date
therefore to the March 26, 2016.




4.

Waiver of Beneficial Ownership Limitation.  The Company and each Holder
receiving Shares hereunder agrees to waive any limitation on the issuance
thereof related to the Beneficial Ownership limitation described in the
Warrants.




5.

Settlement of Damages with Holders.  Each Holder party hereto (including,
without limitation, each Non-Exercising Holder and Other Claim Holder) to whom a
payment of Damages is owed shall be entitled to receive, as full settlement of
any such amount owed, shares of the Company’s common stock (the “Settlement
Shares” and together with the Warrant Shares of the Holders hereto, the
“Shares”).  The total number of Settlement Shares owed to each Holder becoming
party hereto, pursuant to the foregoing sentence shall be the number set forth
on Schedule 1 to this Agreement, and by signing this Agreement each Holder
agrees that the delivery of such Settlement Shares satisfies his, her or its
claim for Damages in full.  The Settlement Shares shall be delivered to each
Holder within three (3) business days of the effectiveness of this Agreement, as
set forth in Section 7 below.








2







--------------------------------------------------------------------------------

Each Holder receiving Settlement Shares hereunder represents and warrants to the
Company that he, she, or it has not assigned any right or interest in the
Damages otherwise owed to such Holder, is entitled to receive the Settlement
Shares as settlement thereof, and has the full power and authority to settle the
claims related to the Damages.  Each Other Claim Holder who does not own any of
the Warrants shall indicate that he, she or it is a “Non-Exercising Holder” on
the signature page hereto.




6.

Conditions to Effectiveness.  This Agreement shall be effective upon the
occurrence of the following conditions, which shall be deemed to occur
simultaneously: (i) the parties hereto shall agree to the release of their
signature pages hereto; and (ii) the Company shall file with the SEC a
supplement (the “Supplement”) to its existing registration statement on Form S-3
(Registration No. 333-183750) which was declared effective by the SEC on
September 18, 2012 (the “Company S-3”), identifying and effectively registering
the Shares to be issued in connection with the exercise of the Warrants and the
satisfaction of the Damages.  Each Holder agrees that his, her or its signature
to this Agreement may be deemed to be released for purposes of any filings with
to disclosures to the SEC reasonably necessary in connection with the filing of
the Supplement, provided that, notwithstanding any term to the contrary
contained in this Agreement, such Holder shall have no obligations hereunder and
shall not be bound by the terms hereof in the event the Supplement is not filed
with the SEC as required hereby.




7.

Registered Shares; Delivery; Costs of Filing.  All Shares issued by the Company
pursuant to this Agreement shall be common shares of the Company, registered and
issued without restriction under the Securities Act pursuant to the Supplement
the Company S-3.  Shares shall be delivered within three (3) business days of
the effective date of this Agreement.  The Company shall be solely responsible
for the costs and filing fees associated with the filing of the Supplement.  




8.

Separate Agreements.  This Agreement shall constitute a separate agreement
between the Company and each Holder individually and shall be separately
effective as between the Company and each Holder, individually, whether or not
any other Purchaser or other party to the SPA shall become  party hereto.   

9.

Successors and Assigns.  Subject to applicable securities laws, this Agreement
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.  

10.

Governing Law; Disputes.  The interpretation and construction of this Agreement
shall be governed by the laws of the State of New York and any dispute arising
hereunder shall be resolved in accordance with the terms of the SPA, which is
incorporated herein by reference.




11.

Amendments and Waivers.  As between the Company and each Holder, this Agreement
may be modified or amended or the provisions hereof waived with the written
consent of the Company and such Holder.








3







--------------------------------------------------------------------------------



12.

Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement.




13.

Headings.  The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.




[Signature Pages Follow]





4







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Special Warrant Exercise Agreement is hereby entered
into by the Company.

 

MILLER ENERGY RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

Name:

Title:

Scott M. Boruff,

Chief Executive Officer

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




A&D Properties

 

/s/ Deborah E. Fried & /s/ David Fried

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Deborah E. Fried & David Fried

 

G.P

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




None

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 14,286 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$57,144.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Kurt Benjamin

 

/s/ Kurt Benjamin

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

 

 

 

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




None

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 2,857 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$11,428.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Gregg Bernstein

 

/s/ Gregg Bernstein

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

 

 

 

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




10880 Wilshire Boulevard #950

Los Angeles, CA 90024

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 7,143 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$28,572.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




David Boral

 

/s/ David Boral

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

 

 

 

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




40 Wall Street

17th Floor

New York, New York 10005

Attn: John Carris Investments LLC




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 1,428 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$5.712.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Bristol Investment Fund, Ltd.

 

/s/ Paul Kessler

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Paul Kessler

 

Director

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




Bristol Capital Advisors, LLC

10960 Wilshire Blvd., Suite 1050

Los Angeles, CA 90024

Attn: Amy Wang, Esq.

Tel: (310) 331-8485




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 357,143 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$1,428,572.00 to the Company in accordance with the terms of this Agreement,
such payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Glacier Partners

 

/s/ Peter Castellanos

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Peter Castellanos

 

Partner

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




BNP Paribas Prime Brokerage

One Front Street, 23rd Floor

San Francisco, CA 94111

Attn: Michael Veyama

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting   50,000   shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$200,000.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Ho’okipa Capital Partners, Inc.

 

/s/ Kurt Benjamin

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Kurt Benjamin

 

President

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




None

 

 

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 4,286 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$17,144.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Michael R. Jacks

 

/s/ Michael R. Jacks

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

 

 

 

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




 

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Micro PIPE Fund I, LLC

 

/s/ David Mickelson

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

David Mickelson

 

Managing Member

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




301 Mission Ave., Suite 209

Oceanside, CA 92054

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Net Capital Partners, Inc.

 

/s/ Irawan Onggara

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Irawan Onggara

 

Director

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




None

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 28,572 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$114,288.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Next View Capital, LP

 

/s/ Stewart Flink

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Stewart Flink

 

Manager

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




180 Crestview Drive

Deerfield, Illinois 60015

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------




HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Penn Footwear Co.

 

/s/ Jeff Davidowitz

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Jeff Davidowitz

 

President

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




Penn Footwear

100 Line Street

Nanticoke, PA 18634




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Penta Development, Ltd.

 

/s/ Les Canter

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Les Canter

 

President, Penta GP , General Partner

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




Penta Development, Ltd.

c/o Credit Suisse

200 Crescent Court

Suite 1100

Dallas, TX 75201




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 14,286 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$57,144.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Porter Partners, LP

 

/s/ Jeffrey Porter

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Jeffrey Porter

 

General Partner

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




300 Drakes Landing Road

Suite 175

Greenbrae, CA 94904




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




The Runnels Family Trust DTD 1-11-2000

 

/s/ G. Tyler Runnels

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

G. Tyler Runnels

 

Trustee

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




c/o T.R. Winston & Company

1999 Avenue of the Stars

Suite 2550

Los Angeles, CA 90067

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 36,000 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$144,000.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Samuel C. Sailer

 

/s/ Samuel C. Sailer

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

 

 

 

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




 

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Seaside 88, LP

 

/s/ William Ritger

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

William Ritger

 

Manager of the GP

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




750 Ocean Royale Way, Suite 1101

Juno Beach, FL 33408

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ¨

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting 70,000 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$280,000.00 to the Company in accordance with the terms of this Agreement, such
payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Sutter Securities Inc.

 

/s/ Robert A. Muh

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Robert A. Muh

 

C.E.O.

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




 

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
SPECIAL WARRANT EXERCISE AGREEMENT




Warberg Warrant Fund I LP

 

/s/ Jonathan Blumberg

 

Print Name of Holder

 

Signature of Holder

 

 

 

 

 

If Holder is not a natural person, please also:

 

 

 

 

 

 

 

Jonathan Blumberg

 

Manager

 

Print Name of Person Signing for Holder

 

Indicate Title of Person Signing for Holder

 




Dated: September   20  , 2012




Address for Delivery of Shares:




 

 

 




NON-EXERCISING HOLDERS (including (i) Warrant holders not exercising their
Warrants under Section 2 and (ii) persons to whom Damages are owed, but who do
not hold an interest in any Warrants):

Please check this box:   ý

By checking the box above, indicating that Holder is a Non-Exercising Holder,
Holder understands and acknowledges that Holder is expressly waiving all
anti-dilution rights in such Holder's Warrants, if any, as set forth in Section
3 of the Special Warrant Exercise Agreement.

or

EXERCISING HOLDERS:  Please complete the following notice of exercise:

1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrants Shares, constituting _____________ shares of the Company’s
common stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of this
Agreement, such payment to be delivered by (check one):




 

¨  

By Wire

 

¨  

By Check

 




















--------------------------------------------------------------------------------

SCHEDULE 1




SETTLEMENT SHARES OWED




 

 

 

Name

 

Settlement

Shares

A & D Properties

 

3,335

Kurt Benjamin

 

667

Gregg Bernstein

 

1,668

Bristol Investment Fund, Ltd.

 

94,859

G. Tyler Runnels

 

8,404

Glacier Partners

 

11,672

Ho'okipa Capital Partners, Inc.

 

1,001

Penn Footware Co.

 

3,335

Micropipe Fund I, LLC

 

10,005

Net Capital Partners, Inc.

 

6,670

Next View Capital, LP

 

11,672

Penta Development, Ltd.

 

3,335

Porter Partners, LP

 

5,836

Seaside 88, LP

 

16,341

 

 

 





















